Case 20-22974-CMB         Doc 426-1 Filed 04/27/21 Entered 04/27/21 06:42:08             Desc
                              Proposed Order Page 1 of 1



               IN THE UNTIED STATES BANKRUPTCY COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                              :
                                    :
ED’S BEANS, INC., D/B/A             :              Bankruptcy Case No. 20-22974-CMB
CRAZY MOCHA,                        :
CRAZY MOCHA COFFEE, CRAZY           :
MOCHA COFFEE COMPANY,               :
KIVA HAN, KIVA HAN COFFEE,          :
KH AND KHC,                         :
                                    :
      Debtor.                       :              Chapter 11 (Sub. V)
___________________________________ :
                                    :              Related Docket Nos.: 411, 413
ONE VILLAGE SQUARE, LLC             :
                                    :              Hearing Date: April 27, 2021 at 10:00 a.m.
      Movant,                       :
                                    :              Response Date: April 27, 2021 at 8:00 a.m.
                                    :
      v.                            :
ED’S BEANS, INC., D/B/A CRAZY       :
MOCHA,CRAZY MOCHA COFFEE,           :
CRAZY MOCHA COFFEE COMPANY, :
KIVA HAN, KIVA HAN COFFEE,          :
KH AND KHC,                         :

                                    ORDER OF COURT
         AND Now, upon consideration of the Expedited Motion for Relief from the Automatic

Stay (the “Motion”) filed by One Village Square, LLC, it is hereby

         ORDERED, ADJUDGED, and DECREED that the Motion is DENIED.




                                                   BY THE COURT:



                                                   ________________________________
                                                      Carlota Bohm
                                                       United States Bankruptcy Judge
